Citation Nr: 9909016	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefit sought on appeal.  The 
case has been referred to the Board for resolution.  


REMAND

The Board is of the opinion that additional action is 
required by the RO prior to any further review by the BVA of 
the veteran's claim.  In November 1998, additional relevant 
evidence was received by the Board consisting of the 
veteran's Vocational Rehabilitation folder, a report of a VA 
examination dated in September 1998, and VA clinical 
treatment records dating from August 1997 through June 1998.  
The Board would observe that this material was received after 
the veteran's claims file had been referred to the BVA, and 
after the last Supplemental Statement of the Case (SSOC) was 
issued in March 1998.  It would appear that the RO has not 
had the opportunity to review and evaluate this evidence in 
connection with the veteran's claim for an increased 
evaluation.  The Board also notes that any pertinent evidence 
submitted to the BVA must be referred to the RO for review 
and preparation of a SSOC, unless this procedural right has 
been waived by the veteran.  See 38 C.F.R. § 20.1304(c) 
(1998).  

As noted, there is no indication that the RO has had the 
opportunity to evaluate this evidence, and there is no SSOC 
of record showing that the above referenced evidence has been 
considered.  In addition, there is no indication that the 
veteran waived his procedural right to have this additional 
evidence considered by the RO.  Accordingly, the case must be 
returned to the RO for consideration of the additional 
evidence received in October 1998.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
inquire as to whether he has received any 
additional treatment for his PTSD since 
the time of the last request for such 
material.  If so, after obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's claim, taking 
into consideration the newly submitted 
evidence, and any additional evidence 
associated with the claims file.  If the 
benefit sought on appeal is not granted, 
the veteran and his service 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the opportunity to respond 
thereto before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to provide due process and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


